LEWIS, J.,
dissenting.
I continue to dissent in connection with this project. Today’s order on rehearing demonstrates the truly whimsical nature of this entire effort. This project was ill-conceived, ill-structured, and totally without proper parameters or full discussion by the Court prior to its ill-fated mission. Now, a lack of principle has evolved in a “delayed implementation” approach as though the bad policy decisions will improve with age as a vintage wine. To the contrary, not only is the “change for the sake of change approach” misdirected, the implementation of a bad policy does not, and should not, be predicated upon improvement with age. In a similar manner, implementation of a good policy should not be delayed to satisfy the personal desires of a very few who, for personal benefit, oppose the policy. Nothing new has been presented to this Court on rehearing that was not previously considered by this Court, nor have we failed to consider anything presented on rehearing. The modified decision merely reflects an attempt to silence or placate the voice of some who objected, as do I, to this well intended but misdirected bad policy that will produce further turmoil and political maneuvering within the judicial branch.